                                                                       Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 1 of 8



                                                               1                                 UNITED STATES DISTRICT COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                               2   THE VINEYARD HOUSE, LLC,
                                                                   a California limited liability company,
                                                               3
                                                               4                  Plaintiff and Counterclaim-           CASE NO.: 4:19-cv-01424-YGR
                                                                                  Defendant,                            (Consolidated)
                                                               5
                                                                          v.                                            STIPULATION REGARDING
                                                               6                                                        PRESENTATION OF TRIAL EVIDENCE
                                                               7   CONSTELLATION BRANDS U.S.
                                                                   OPERATIONS, INC.,
                                                               8   a New York corporation,

                                                               9                  Defendant and Counterclaim-
                                                                                  Plaintiff.
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12          Pursuant to the Court’s September 2, 2020 Order (Dkt. No. 176), Plaintiff and Counterclaim

                                                              13   Defendant The Vineyard House, LLC and Defendant and Counterclaim Plaintiff Constellation Brands

                                                              14   U.S. Operations, Inc., hereby stipulate to the following factual matters to be presented at trial:

                                                              15          1. The Parties hereby STIPULATE that for purpose of trial in this matter, TVH currently

                                                              16               owns and occupies a portion of land previously owned by William Baldridge, as depicted

                                                              17               on Exhibit 2 appended to the Expert Declaration of Jon Webb, dated July 10, 2020.

                                                              18          2. The parties hereby STIPULATE that for purposes of trial in this matter, CBUSO's profits

                                                              19               on the sales of wine labeled as TO KALON or TO KALON VINEYARD are between

                                                              20                                         as set out in Paragraph 20 of the Jarosz Rebuttal Report of July

                                                              21               31, 2020. The parties further stipulate that pursuant to Stipulation # 3 and 6, Ena Marie

                                                              22               Chalk will not be called to testify at trial, who was to be called to authenticate the

                                                              23               documents from which Mr. Jarosz relied upon in preparing his January 8, 2020 Rebuttal

                                                              24               Report.   The parties further stipulate that notwithstanding TVH’s reliance on this

                                                              25               stipulation and not calling Mr. Wagner to testify at trial, that CBUSO may still call Mr.

                                                              26               Jarosz to testify as to the matters set forth in his January 8, 2020 Rebuttal Report.

                                                              27          3. The Parties hereby STIPULATE to the authenticity and admissibility of the financial

                                                              28               documents of the Parties produced in this matter and relied upon by the Parties’ respective

                                                                                                                       1
                                                                               STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                   Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 2 of 8



                                                               1        financial experts. The Parties have separately designated the stipulation of admissibility

                                                               2        of such financial exhibits in the trial exhibit list filed as Dkt. No. 183.

                                                               3     4. The Parties have stipulated to the admissibility of certain exhibits that qualify as Ancient

                                                               4        Documents under Fed. R. Evid. 803(16). Specifically, the Parties have stipulated to the

                                                               5        admissibility of such Ancient Documents where the authenticity is not in question pursuant

                                                               6        to Fed. R. Evid. 901(8).        This shall include Ancient Documents that are widely

                                                               7        disseminated publications (such as books, newspapers, periodicals), government issued

                                                               8        documents whether certified or uncertified, filings with governmental/administrative

                                                               9        agencies. The Parties have separately designated the stipulation of admissibility of such

                                                              10        Ancient Document exhibits in the trial exhibit list filed as Dkt. No. 183.

                                                              11     5. The Parties hereby stipulate as authentic and admissible the following categories of
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12        exhibits (subject to reservation of objections as to relevance or hearsay depending how the

                                                              13        document is offered):

                                                              14            a. Any government issued records (whether certified or uncertified)

                                                              15            b. Any filings made to governmental agencies (e.g., USPTO filings, TTB filings,

                                                              16                probate records, chain of title records for real estate)

                                                              17     6. The Parties hereby stipulate and request the Court to admit into the trial record all the

                                                              18        exhibits that the Parties stipulated as admissible in Dkt. No. 183 without need for a

                                                              19        sponsoring witness at trial; provided, however, the parties reserve all rights to interpose

                                                              20        objections and arguments as to how the trial exhibits listed on Dkt. No. 183 are actually

                                                              21        used at trial or in any post-trial submissions or proceedings.

                                                              22     7. The Parties hereby stipulate and request the Court establish in the trial record the following

                                                              23        stipulated facts:

                                                              24            a. Declaratory Judgement Plaintiff The Vineyard House, LLC (“TVH”) filed case no.

                                                              25                4:19-cv-01424-YGR (the “Declaratory Judgment Action”) on March 18, 2019,

                                                              26                alleging (i) false advertising and false designation of origin (15 U.S.C. § 1125(a));

                                                              27                (ii) declaratory determination of its and Constellation Brands U.S. Operations,

                                                              28                Inc.’s (CBUSO’s) rights with respect to use of the TO KALON name, (iii)

                                                                                                                 2
                                                                        STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                   Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 3 of 8



                                                               1              cancellation of U.S. Registration Nos. 1,489,619 (TO KALON) and 1,857,851 (TO

                                                               2              KALON VINEYARD) (the “To Kalon Marks”) based on a claim that the To Kalon

                                                               3              Marks were obtained by fraud on the United States Patent & Trademark Office; (iv)

                                                               4              false advertising (California Business & Professions Code §17500 et seq.); and (v)

                                                               5              unfair competition (California Business & Professions Code §17200 et seq.).

                                                               6           b. On July 1, 2019, TVH amended its Complaint to consolidate the second and third

                                                               7              counts.

                                                               8           c. On July 15, 2019, Constellation filed its Answer to the Amended Complaint,

                                                               9              denying TVH’s claims.

                                                              10           d. Constellation filed Case No. 4:20-cv-00238-YGR (the “Infringement Action”) on

                                                              11              January 10, 2020 for: (i) federal trademark infringement in violation of 15 U.S.C.
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12              § 1114; (ii) federal unfair competition in violation of 15 U.S.C. § 1125(a); (iii)

                                                              13              federal false advertising (iv) trademark infringement under California common

                                                              14              law; (v) unfair competition under California common law; and (vi) unfair

                                                              15              competition under Cal. Bus. & Prof. Code §17200 et seq.

                                                              16           e. On January 10, 2020, Constellation sought preliminary injunctive relief to prevent

                                                              17              TVH from using TO KALON in conjunction with the sale of its wines. The Court

                                                              18              granted the requested relief on February 21, 2020.

                                                              19           f. On February 5, 2020, TVH filed its Answer, denying the claims set forth in

                                                              20              Constellation’s complaint.     TVH also stated the affirmative defense that

                                                              21              Constellation had abandoned the TO KALON and TO KALON VINEYARD

                                                              22              trademarks because Constellation and its predecessor, Robert Mondavi Winery,

                                                              23              had entered into a license and failed to play a meaningful role in controlling the

                                                              24              quality of the licensed products, namely a “naked license.”

                                                              25           g. On February 25, 2020, the Court consolidated the Declaratory Judgment and

                                                              26              Infringement Actions.

                                                              27           h. Plaintiff The Vineyard House LLC is a California limited liability company with

                                                              28              its principal place of business at 1581 Oakville Grade, Oakville, CA 94562. Jeremy

                                                                                                             3
                                                                        STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                   Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 4 of 8



                                                               1                 Nickel is TVH’s sole member, manager, and President. Nickel founded TVH in

                                                               2                 2008 to produce and sell wine.

                                                               3              i. Defendant Constellation Brands U.S. Operations, Inc. is a New York corporation

                                                               4                 with its principal place of business at 235 North Bloomfield Road, Canandaigua,

                                                               5                 New York 14424. Constellation promotes and sells a line of wine under the names

                                                               6                 TO KALON and TO KALON VINEYARDS and is the owner of federal trademark

                                                               7                 registrations for those trademarks.

                                                               8              j. In December 2004, Constellation Brands, Inc. acquired The Robert Mondavi

                                                               9                 Corporation (“RMC”), together with all RMC’s subsidiaries, including Robert

                                                              10                 Mondavi Winery (“RMW”). From December 2004 to March 2011, RMC was a

                                                              11                 wholly owned subsidiary of Constellation Brands, Inc. Effective in March 2011,
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12                 RMC merged with and into Constellation Wines U.S, Inc. (“CWUS”) and shortly

                                                              13                 thereafter, effective in March 2011, RMW merged with and into CWUS. As a

                                                              14                 result, effective in March 2011, CWUS acquired the To Kalon Trademarks by

                                                              15                 operation of law. Effective June 1, 2012, CWUS amended its certificate of

                                                              16                 incorporation and changed its name to Constellation Brands U.S. Operations, Inc.

                                                              17              k. Robert Mondavi Winery selected the mark TO KALON for its wine and first used

                                                              18                 it in commerce at least as early as in 1987 and has since then sold wine under

                                                              19                 trademarks comprising or including TO KALON.

                                                              20              l. Robert Mondavi Winery was awarded the following U.S. Trademark Registrations

                                                              21                 (the “TO KALON Registrations”):

                                                              22          Mark                      Date of Reg.          Reg. No.              Goods

                                                              23   TO KALON                      May 24, 1988          1,489,619          Wine (IC 033)
                                                                   TO KALON VINEYARD             Oct. 11, 1994         1,857,851          Wine (IC 033)
                                                              24
                                                              25
                                                                              m. Constellation’s predecessor, Robert Mondavi Winery, was originally granted
                                                              26
                                                                                 registrations for TO-KALON and TO-KALON VINEYARD (with hyphens). In
                                                              27
                                                                                 2004 and 2008, however, Constellation amended its registrations (as permitted
                                                              28
                                                                                                                  4
                                                                        STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                   Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 5 of 8



                                                               1              under 15 U.S.C. § 1057(e)) to remove the hyphens, changing them to TO KALON

                                                               2              and TO KALON VINEYARD.

                                                               3           n. The TO KALON Registrations are “incontestable” under Section 15 of the

                                                               4              Trademark Act, 15 U.S.C. §1065.

                                                               5           o. Pohndorff & Co. applied for and registered TO KALON as a trademark in 1887

                                                               6              (Reg. 14,962).

                                                               7           p. The wine and spirits products Mr. Crabb manufactured were sold in TO KALON

                                                               8              branded stores in Washington, DC and New Orleans.

                                                               9           q. Mary Alice Churchill organized the “To Kalon Vineyard Company” in 1903 to

                                                              10              conduct her business operations, which according to the company’s Articles of

                                                              11              Incorporation included the “rais[ing of] . . . grapes, fruits and berries,” as well as
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12              the “purchase [of] grapes, fruits and berries” from third parties and “manufacture

                                                              13              the same into wines, brandies, and other liquors.”

                                                              14           r. The To Kalon Wine Co. registered TO KALON as a trademark in 1906 (Reg. No.

                                                              15              53,905).

                                                              16           s. The To Kalon Wine Co. advertised and sold both domestic and imported wines.

                                                              17           t. In July 1943 Mary Alice Churchill, sold her real property to a businessman named

                                                              18              Martin Stelling, Jr.

                                                              19           u. After Mr. Stelling died, his widow sold off all of the real property by the mid-1950s.

                                                              20              Ivan Schoch, who had worked for Mr. Stelling, acquired a portion of the vineyard

                                                              21              property once owned by Crabb.

                                                              22           v. In 1966, Mr. Mondavi purchased a twelve-acre property on which the Robert

                                                              23              Mondavi Winery sits. He called his operation the Robert Mondavi Winery. Over

                                                              24              the years, the Robert Mondavi Winery acquired hundreds of additional adjoining

                                                              25              acres from Mr. Schoch and others. By 1978, Robert Mondavi Winery controlled

                                                              26              around 550 acres of contiguous, prime vineyard land, including most of Crabb’s

                                                              27              original parcels on which Crabb operated his winery business.

                                                              28           w. TVH is owned and managed by Jeremy Nickel, who inherited a vineyard and

                                                                                                               5
                                                                        STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                   Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 6 of 8



                                                               1              buildings in Napa Valley. TVH has sold wines under the brand THE VINEYARD

                                                               2              HOUSE since 2010.

                                                               3           x. Beginning in June 2018, TVH filed the following trademark applications for wine

                                                               4              in the United States Patent and Trademark Office:

                                                               5                                 Mark                              Appl. No.
                                                                             H.W. CRABB'S TO-KALON VALLEY                         88/009,718
                                                               6
                                                                             H.W. CRABB'S TO-KALON VALLEY VINEYARD                88/009,715
                                                               7                                                                  88/009,713
                                                                             TO-KALON ESTATE
                                                               8             TO KALON FIRST GROWTH                                88/009,711
                                                               9             TO KALON GRAND CRU                                   88/009,709
                                                              10             TO KALON HALTER                                      87/945,348
                                                                             TO KALON VALLEY VINEYARD                             87/945,345
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                                             TO KALON VALLEY                                      87/945,344
                                                              12
                                                                             TO KALON HALTER VALLEY VINEYARD                      87/945,342
                                                              13
                                                                             TO KALON VINEYARD HALTER VALLEY                      87/945,337
                                                              14             TO KALON VALLEY                                      87/945,332
                                                              15             TO KALON VINEYARD COMPANY                            87/945,330
                                                              16             TO KALON 1889                                        87/945,321
                                                                             TO KALON HALTER VALLEY                               87/944,973
                                                              17
                                                                             HALTER VALLEY TO KALON VINEYARD                      87/944,970
                                                              18
                                                                             CRABB'S HALTER TO KALON VALLEY                       87/944,926
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                            6
                                                                        STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                      Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 7 of 8



                                                                   DATED: November 20, 2020
                                                               1
                                                               2   On Behalf of The Vineyard House, LLC       On Behalf of Constellation Brands U.S.
                                                                                                              Operations, Inc.
                                                               3
                                                                   BUCHALTER                                  HUNTON ANDREWS KURTH LLP
                                                               4
                                                               5   By: /s/ Jeffrey Judd                       By: /s/ Erik C. Kane               _________
                                                                   PETER H. BALES                             TIMOTHY J. CARLSTEDT
                                                               6   JEFFREY JUDD                               HUNTON ANDREWS KURTH LLP
                                                                   BUCHALTER                                  50 California Street, Suite 1700
                                                               7   55 Second Street, Suite 1700               San Francisco, California 94111
                                                                   San Francisco, CA 94105-3493               Tel.: (415) 975-3700
                                                               8   Tel: (415) 227-0900                        Fax: (415) 975-3701
                                                               9   Fax: (415) 227-0770
                                                                                                              EDWARD T. COLBERT
                                                              10                                              WILLIAM M. MERONE
                                                                                                              ERIK C. KANE
                                                              11                                              HUNTON ANDREWS KURTH LLP
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                                                                              2200 Pennsylvania Avenue, N.W.
                                                              12                                              Washington, D.C. 20037
                                                              13                                              Tel.: (202) 955-1500
                                                                                                              Fax: (202) 778-2201
                                                              14
                                                                                                              ARMIN GHIAM
                                                              15                                              HUNTON ANDREWS KURTH LLP
                                                                                                              200 Park Ave.
                                                              16                                              New York, NY 10166
                                                              17                                              Tel.: (212) 908-6207
                                                                                                              Fax: (212) 309-1100
                                                              18
                                                              19
                                                                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                              20
                                                              21   DATED:
                                                                                                              Honorable Yvonne Gonzalez Rogers
                                                              22                                              United States District Judge

                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                          7
                                                                            STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
                                                                      Case 4:19-cv-01424-YGR Document 202-3 Filed 11/20/20 Page 8 of 8



                                                               1                                  CERTIFICATE OF SERVICE

                                                               2   The undersigned certifies that the foregoing STIPULATION REGARDING PRESENTATION
                                                               3   OF TRIAL EVIDENCE was filed and therefore served electronically via the CM/ECF system on
                                                                   November 20, 2020 to the below counsel of record:
                                                               4
                                                                   Peter H. Bales
                                                               5   Jeffrey Judd
                                                                   BUCHALTER
                                                               6   55 Second Street, Suite 1700
                                                               7   San Francisco, CA 94105-3493
                                                                   Email: pbales@buchalter.com
                                                               8            jjudd@buchalter.com

                                                               9   Dated: November 20, 2020                By: /s/ Erik C. Kane
                                                                                                              Hunton Andrews Kurth LLP
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                               8
                                                                            STIPULATION REGARDING PRESENTATION OF TRIAL EVIDENCE
